DETAILED ACTION
This office action is in response to an application filed 5/21/2020 wherein claims 17-35 are pending and being examined. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 5/21/2020 and 6/29/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 17-23, 29, 31, 32, 34, and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toma et al. (US 2019/0189006) (hereinafter Toma) in view of Horhammer et al. (US 2018/0081995) (hereinafter Horhammer).

In regard to claim 17, Toma discloses a three-dimensional map generation system which generates three- dimensional map information expressing a three-dimensional map [¶0408; three-dimensional data creation device 620, which is included, for example, in the above-described own vehicle 600... three-dimensional data 636 having a higher density] used for automated driving [¶0391; usage of three-dimensional data in autonomous operations... For example, for self-location estimation, three-dimensional data is used that is generated by own vehicle 600 on the basis of sensor information of own vehicle 600. For detection of surrounding conditions, three-dimensional data obtained from nearby vehicle 601 is also used in addition to the three-dimensional data generated by own vehicle 600], using measured data acquired by a measuring vehicle which moves within a measurement area [¶0421; three-dimensional data creator 621 creates first three-dimensional data 632, which is a point cloud, by use of sensor information 631 on the detection range of own vehicle 600 detected by the sensor of own vehicle 600 (S661). ¶0391;  usage of three-dimensional data in autonomous operations of a vehicle. ¶0448; sensor of own vehicle 600 is a laser sensor such as a LIDAR], the three-dimensional map generation system comprising: 
	processing circuitry [¶0175] to 
	regard, as a defective area, a data lacking area which is acquired from the measurement area [¶0388-¶0389; In three-dimensional data that is obtained by a sensor mounted on own vehicle 600 (e.g., a distance sensor such as a rangefinder, as well as a stereo camera and a combination of a plurality of monocular cameras), there appears a region, three-dimensional data of which cannot be created, due to an obstacle such as nearby vehicle 601, despite that such region is included in sensor detection range 602 of own vehicle 600... Sensor detection range 602 of own vehicle 600 includes region 603, three-dimensional data of which is obtainable, and occlusion region 60. ¶0423; request range determiner 622 determines, as a request range, occlusion region 604 and a spatial region that is outside of the detection range of the sensor of own vehicle 600] based on first measured data transmitted from the measuring vehicle, which lacks measured data for generating the three-dimensional map [¶0394; Own vehicle 600 may identify occlusion region 604 on the basis of the sensor information of own vehicle 600. For example, own vehicle 600 identifies, as occlusion region 604, a region which is included in sensor detection range 602 of own vehicle 600, and three-dimensional data of which cannot be created. ¶0467], and in which measured data cannot be acquired by the measuring vehicle when there is an automobile traveling parallel to the measuring vehicle, or when there is a parked/stopped vehicle [¶0390-¶0392; current nearby vehicle 601 is a preceding vehicle when own vehicle 600 is running straight ahead, an oncoming vehicle when own vehicle 600 is turning right, and a following vehicle when own vehicle 600 is rolling backward. Alternatively, the driver of own vehicle 600 may directly specify nearby vehicle 601 that transmits three-dimensional data 607 to own vehicle 600. Alternatively, own vehicle 600 may search for nearby vehicle 601 having three-dimensional data of a region that is included in a space, three-dimensional data of which own vehicle 600 wishes to obtain, and that own vehicle 600 cannot obtain], and to generate data for the three-dimensional map information of the defective area [¶0390;  Own vehicle 600 obtains the information detected by nearby vehicle 601, such as a preceding vehicle, thereby obtaining three-dimensional data 607 of occlusion region 604 and region 606 outside of sensor detection range 602 of own vehicle 600. Own vehicle 600 uses the information obtained by nearby vehicle 601 to complement the three-dimensional data of occlusion region 604 and region 606 outside of the sensor detection range. ¶0127. ¶0396-¶0397. ¶0458-¶0460].
	Although Toma discloses identifying where one point cloud end and filling this area with data from a first point cloud, in order to explicitly show interpolation for data in this area, Horhammer discloses, 
	processing circuitry [¶0115] to regard, as a defective area, a data lacking area which is acquired from the measurement area based on first measured data [¶0076-¶0080; two point clouds exist in the same multi-dimensional space and certain points from the first point cloud may be at the same (or nearly the same) locations within the multi-dimensional space as certain points from the second point cloud (i.e., the two point clouds may intersect at certain locations). Therefore, one feature criterion that can be specified (e.g., at step 610 of FIG. 6) is the condition where a point in the first point cloud and a point in the second point cloud are found to be within a specified distance of each other. ¶0025; a determination is made as to whether an attribute boundary is crossed. ¶0018; “feature”, as used herein, may further refer to an intersection of two point clouds where pairs of data points have a same (or nearly the same) location in a multi-dimensional space as represented in a computer system. ¶0057; a feature criterion is the condition of two point clouds intersecting each other within a multi-dimensional space] ... and to generate interpolation data for interpolating three-dimensional map information of the defective area [¶0061; interpolated data points are derived from the attribute values of some of the traversed points based on a feature criterion (i.e. when a feature criterion is met). The interpolated data points represent a feature within the point cloud. ¶0046-¶0049; Linear interpolation may be applied to generate an interpolated data point located between the current point and the next point along the space-filling curve. ¶0076-¶0080; resultant interpolated output data point represents an instance of intersection of the two point clouds. ¶0026-¶0027].
	Toma discloses a vehicle system including one or more sensors for capturing data of the vehicle's environment. The sensors are or more LIDAR sensors, for example, which capture three-dimensional point clouds that represent the vehicle's environment. The own vehicle sensor data, nearby vehicle sensor data, and other data can be received by the system and used to generate a three-dimensional model/map of the vehicle's environment wherein the three-dimensional model/map is used for autonomous navigation. An occlusion area within a first (3D) point cloud is determined wherein the occlusion area is determined as a spatial range outside the own vehicle's sensor. As seen in Fig.24, for example, the occlusion region (604) is delineated by boundaries in the sensor detection range (602). Point cloud data from a nearby vehicle is received for the occlusion region wherein the received point cloud data is merged/combined with the own vehicle's point cloud data in order to generate a final three-dimensional model ("map") for use by the vehicle. 
	As noted above, the occlusion area of Toma is a detection area blocked by a nearby vehicle existing in any feasible direction/condition. That is, Toma discloses that any vehicle traveling near the own vehicle and blocking the own vehicle's sensor field of view may cause the occlusion region and thus one of ordinary skill in the art would appreciate that the system of Toma will determine the occlusion region "when there is an automobile traveling parallel to the measuring vehicle, or when there is a parked/stopped vehicle". The examiner additionally notes this language is non-limiting intended use/result language (see MPEP 2111.04), as the language merely describes an intended use of the device (for when there is a nearby parallel/parked vehicle) without imposing any structural or manipulative difference on the claim elements. Nevertheless, it is apparent that Toma would determine an occlusion area under such conditions. 
	Horhammer discloses a system for merging three dimensional point clouds together to produce a final, more complete 3D representation of an environment (like Toma). A first point cloud is aligned with a second point cloud wherein the boundary/intersection of the first point cloud and the second point cloud is determined as a feature region. Data in this area is interpolated by generating data points within this boundary/intersection.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the system disclosed by Toma with the interpolation as disclosed by Horhammer in order to combine non-uniform point cloud data with low complexity and generate a more complete representation of the environment [Horhammer ¶0002-¶0003, ¶0014, ¶0022-¶0024, ¶0054, ¶0075-¶0080]. As disclosed by Horhammer and as well known in the art, interpolation produces additional data points and thus a higher resolution output. Horhammer further notes that the disclosed technique is particularly advantageous in combining point clouds of different sources/densities with low complexity. 

In regard to claim 18, Toma in view of Horhammer discloses the three-dimensional map generation system according to claim 17. Toma further discloses, 
	wherein the processing circuitry determines the data lacking area based on the first measured data [¶0394; Own vehicle 600 may identify occlusion region 604 on the basis of the sensor information of own vehicle 600. For example, own vehicle 600 identifies, as occlusion region 604, a region which is included in sensor detection range 602 of own vehicle 600, and three-dimensional data of which cannot be created], and requests measured data which the data lacking area lacks, as second measured data [¶0409-¶0411; request range determiner 622 determines a request range, which is the range of a three-dimensional space, the data on which is insufficient in the created first three-dimensional data 632 (S622)... searcher 623 searches for nearby vehicle 601 having the three-dimensional data of the request range, and sends request range information 633 indicating the request range to nearby vehicle 601 having been searched out (S623)], when the data lacking area has a length that needs additional measurement [¶0617; when area of the obstacle in the captured video (for example, a number of pixels) exceeds a predetermined threshold, or when a ratio of the area of the obstacle to area of the object to be captured exceeds a predetermined proportion, display switching from the captured video to the distributed video may be performed automatically. ¶0588-¶0590].

In regard to claim 19, Toma in view of Horhammer discloses the three-dimensional map generation system according to claim 18. Toma further discloses, 
	wherein the processing circuitry requests the second measured data when the data lacking area is of 10 m or more [Fig.23; area of occlusion region is over 10 meters. ¶0409-¶0411. ¶0588-¶0590. ¶0617].

In regard to claim 20, Toma in view of Horhammer discloses the three-dimensional map generation system according to claim 18. Toma in view of Horhammer further discloses, 
	wherein the processing circuitry regards an area covering a boundary between the first measured data and the second measured data, as the defective area, that should be interpolated with the three-dimensional map information [Horhammer ¶0076-¶0080; two point clouds exist in the same multi-dimensional space and certain points from the first point cloud may be at the same (or nearly the same) locations within the multi-dimensional space as certain points from the second point cloud (i.e., the two point clouds may intersect at certain locations). Therefore, one feature criterion that can be specified (e.g., at step 610 of FIG. 6) is the condition where a point in the first point cloud and a point in the second point cloud are found to be within a specified distance of each other. Horhammer ¶0025; a determination is made as to whether an attribute boundary is crossed. Horhammer ¶0018; “feature”, as used herein, may further refer to an intersection of two point clouds where pairs of data points have a same (or nearly the same) location in a multi-dimensional space as represented in a computer system. Horhammer ¶0057; a feature criterion is the condition of two point clouds intersecting each other within a multi-dimensional space], and generates the interpolation data which interpolates the three-dimensional map information of the defective area to concatenate the first measured data and the second measured data [Horhammer ¶0061; interpolated data points are derived from the attribute values of some of the traversed points based on a feature criterion (i.e. when a feature criterion is met). The interpolated data points represent a feature within the point cloud. Horhammer ¶0046-¶0049; Linear interpolation may be applied to generate an interpolated data point located between the current point and the next point along the space-filling curve. Horhammer ¶0076-¶0080; resultant interpolated output data point represents an instance of intersection of the two point clouds. Horhammer ¶0026-¶0027. Horhammer ¶0075; two point clouds exist in the same multi-dimensional space]. 
	See claim 17 for motivation to combine and for elaboration on Horhammer. 

In regard to claim 21, Toma discloses a three-dimensional map generation system which generates three- dimensional map information expressing a three-dimensional map [¶0408; three-dimensional data creation device 620, which is included, for example, in the above-described own vehicle 600... three-dimensional data 636 having a higher density] used for automated driving [¶0391; usage of three-dimensional data in autonomous operations... For example, for self-location estimation, three-dimensional data is used that is generated by own vehicle 600 on the basis of sensor information of own vehicle 600. For detection of surrounding conditions, three-dimensional data obtained from nearby vehicle 601 is also used in addition to the three-dimensional data generated by own vehicle 600], using measured data acquired by a measuring vehicle which moves within a measurement area [¶0421; three-dimensional data creator 621 creates first three-dimensional data 632, which is a point cloud, by use of sensor information 631 on the detection range of own vehicle 600 detected by the sensor of own vehicle 600 (S661). ¶0391;  usage of three-dimensional data in autonomous operations of a vehicle. ¶0448; sensor of own vehicle 600 is a laser sensor such as a LIDAR], the three-dimensional map generation system comprising: 
	processing circuitry [¶0175] to 
	regard an area covering a boundary between first measured data and second measured data, as a defective area [Fig.24; occlusion area (604) defined by boundaries of the own vehicle detection region (602) and nearby vehicle detection range (605). ¶0388-¶0389; In three-dimensional data that is obtained by a sensor mounted on own vehicle 600 (e.g., a distance sensor such as a rangefinder, as well as a stereo camera and a combination of a plurality of monocular cameras), there appears a region, three-dimensional data of which cannot be created, due to an obstacle such as nearby vehicle 601, despite that such region is included in sensor detection range 602 of own vehicle 600... Sensor detection range 602 of own vehicle 600 includes region 603, three-dimensional data of which is obtainable, and occlusion region 60. ¶0423; request range determiner 622 determines, as a request range, occlusion region 604 and a spatial region that is outside of the detection range of the sensor of own vehicle 600], the first measured data lacking measured data to generate the three-dimensional map by an automobile traveling parallel to the measuring vehicle, or by a parked/stopped vehicle [¶0390-¶0392; current nearby vehicle 601 is a preceding vehicle when own vehicle 600 is running straight ahead, an oncoming vehicle when own vehicle 600 is turning right, and a following vehicle when own vehicle 600 is rolling backward. Alternatively, the driver of own vehicle 600 may directly specify nearby vehicle 601 that transmits three-dimensional data 607 to own vehicle 600. Alternatively, own vehicle 600 may search for nearby vehicle 601 having three-dimensional data of a region that is included in a space, three-dimensional data of which own vehicle 600 wishes to obtain, and that own vehicle 600 cannot obtain], the second measured data being additional measured data for a data lacking area acquired from the measurement area based on the first measured data map [¶0394; Own vehicle 600 may identify occlusion region 604 on the basis of the sensor information of own vehicle 600. For example, own vehicle 600 identifies, as occlusion region 604, a region which is included in sensor detection range 602 of own vehicle 600, and three-dimensional data of which cannot be created], and to generate data for three-dimensional map information of the defective area to concatenate the first measured data and the second measured data [¶0390;  Own vehicle 600 obtains the information detected by nearby vehicle 601, such as a preceding vehicle, thereby obtaining three-dimensional data 607 of occlusion region 604 and region 606 outside of sensor detection range 602 of own vehicle 600. Own vehicle 600 uses the information obtained by nearby vehicle 601 to complement the three-dimensional data of occlusion region 604 and region 606 outside of the sensor detection range. ¶0127. ¶0396-¶0397. ¶0458-¶0460].
	Although Toma discloses identifying where one point cloud end and filling this area with data from a first point cloud, Toma does not explicitly disclose regard an area covering a boundary between first measured data and second measured data, as a defective area that should be interpolated with the three-dimensional map information. However Horhammer discloses, 
	processing circuitry [¶0115] to regard an area covering a boundary between first measured data and second measured data, as a defective area that should be interpolated with the three-dimensional map information [¶0076-¶0080; two point clouds exist in the same multi-dimensional space and certain points from the first point cloud may be at the same (or nearly the same) locations within the multi-dimensional space as certain points from the second point cloud (i.e., the two point clouds may intersect at certain locations). Therefore, one feature criterion that can be specified (e.g., at step 610 of FIG. 6) is the condition where a point in the first point cloud and a point in the second point cloud are found to be within a specified distance of each other. ¶0025; a determination is made as to whether an attribute boundary is crossed. ¶0018; “feature”, as used herein, may further refer to an intersection of two point clouds where pairs of data points have a same (or nearly the same) location in a multi-dimensional space as represented in a computer system. ¶0057; a feature criterion is the condition of two point clouds intersecting each other within a multi-dimensional space]... and to generate interpolation data for interpolating three-dimensional map information of the defective area to concatenate the first measured data and the second measured data [¶0061; interpolated data points are derived from the attribute values of some of the traversed points based on a feature criterion (i.e. when a feature criterion is met). The interpolated data points represent a feature within the point cloud. ¶0046-¶0049; Linear interpolation may be applied to generate an interpolated data point located between the current point and the next point along the space-filling curve. ¶0076-¶0080; resultant interpolated output data point represents an instance of intersection of the two point clouds. ¶0026-¶0027. ¶0075; two point clouds exist in the same multi-dimensional space].
	See claim 21 for elaboration on Toma and Horhammer. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the system disclosed by Toma with the interpolation as disclosed by Horhammer in order to combine non-uniform point cloud data with low complexity and generate a more complete representation of the environment [Horhammer ¶0002-¶0003, ¶0014, ¶0022-¶0024, ¶0054, ¶0075-¶0080]. As disclosed by Horhammer and as well known in the art, interpolation produces additional data points and thus a higher resolution output. Horhammer further notes that the disclosed technique is particularly advantageous in combining point clouds of different sources/densities (like the own vehicle and nearby vehicle point clouds of Toma) with low complexity. 

In regard to claim 22, Toma in view of Horhammer discloses the three-dimensional map generation system according to claim 21. Toma further discloses, 
	wherein the processing circuitry determines the data lacking area based on the first measured data transmitted from a first measuring vehicle [¶0394; Own vehicle 600 may identify occlusion region 604 on the basis of the sensor information of own vehicle 600. For example, own vehicle 600 identifies, as occlusion region 604, a region which is included in sensor detection range 602 of own vehicle 600, and three-dimensional data of which cannot be created], and requests measured data which the data lacking area lacks, as second measured data, from a second measuring vehicle which can acquire the second measured data [¶0409-¶0411; request range determiner 622 determines a request range, which is the range of a three-dimensional space, the data on which is insufficient in the created first three-dimensional data 632 (S622)... searcher 623 searches for nearby vehicle 601 having the three-dimensional data of the request range, and sends request range information 633 indicating the request range to nearby vehicle 601 having been searched out (S623)], when the data lacking area has a length that needs additional measurement [¶0617; when area of the obstacle in the captured video (for example, a number of pixels) exceeds a predetermined threshold, or when a ratio of the area of the obstacle to area of the object to be captured exceeds a predetermined proportion, display switching from the captured video to the distributed video may be performed automatically. ¶0588-¶0590].

In regard to claim 23, Toma in view of Horhammer discloses the three-dimensional map generation system according to claim 22. Toma further discloses, 
	wherein the processing circuitry requests the second measured data when the data lacking area is of 10 m or more [Fig.23; area of occlusion region is over 10 meters. ¶0409-¶0411. ¶0588-¶0590. ¶0617].

In regard to claim 29, Toma in view of Horhammer discloses the three-dimensional map generation system according to claim 22. Toma further discloses,
	wherein the processing circuitry requests measured data which an updated area lacks, as second measured data [¶0536; vehicle identifies a corrupted portion of three-dimensional map 711, requests for the data of such corrupted portion via communication, obtains the data of the corrupted portion, and updates three-dimensional map 711 using the obtained data. ¶0536;  vehicle may specify the corrupted portion on the basis of position information in three-dimensional map 711, such as absolute coordinates and relative coordinates], the updated area being an area in the measured area where a three- dimensional map is updated [¶0488; three-dimensional map obtainer 701 obtains three-dimensional map 711 over a mobile communication network, or via inter-vehicle communication or road-to-vehicle communication. ¶0296; SWLD may be updated every time the WLD is updated, or may be regularly updated. ¶0494. ¶0503-¶0506; vehicle may obtain in advance three-dimensional map 711 of a section in which communication conditions are predicted to be poor, before arriving at such section, or obtain in advance three-dimensional map 711 of the maximum range obtainable. ¶0536; updates three-dimensional map 711].

In regard to claim 31, Toma in view of Horhammer discloses the three-dimensional map generation system according to claim 22. Toma in view of Horhammer further discloses, comprising: 
	a three-dimensional map generation device to communicate with the measuring vehicle [Toma ¶0408; three-dimensional data creation device 620, which is included, for example, in the above-described own vehicle 600. Toma Fig. 30. Toma ¶0419;  Three-dimensional data creation device 620A shown in FIG. 30 further includes detection region determiner 627, surrounding condition detector 628, and autonomous operation controller 629], wherein the processing circuitry comprises processing circuitry of the three- dimensional map generation device [Toma ¶0175, ¶0662, ¶0570-¶0571; three-dimensional information processing device according to the embodiments is implemented typically as a large-scale integration (LSI), which is an integrated circuit (IC). They may take the form of individual chips, or one or more or all of them may be encapsulated into a single chip], and wherein the processing circuitry of the three-dimensional map generation device determines the data lacking area [Toma ¶0423; request range determiner 622 determines, as a request range, occlusion region 604 and a spatial region that is outside of the detection range of the sensor of own vehicle 600 but that is necessary for the detection of the surrounding conditions (S663). Toma Fig.30; three dimensional creation device includes the request range determiner (622)], generates the interpolation data [Horhammer ¶0030-¶0032; system 100 is a computing/data processing system. Horhammer ¶0053, ¶0082-¶0088, ¶0092, ¶0116. Toma ¶0412; merger 626 merges first three-dimensional data 632 with second three-dimensional data 635, thereby creating three-dimensional data 636 having a higher density (S626).  Toma ¶0175, ¶0570-¶0571], and requests the second measured data  [Toma ¶0423-¶424; searcher 623 sends, to nearby vehicle 601 having been searched out, request signal 637 that requests for the transmission of three-dimensional data. Toma Fig.30; three dimensional creation device includes the searcher (623). Toma ¶0175, ¶0662, ¶0570-¶0571].
	As Horhammer discloses implementing the system via an existing computing/processing device and Toma discloses that processing circuits of the own vehicle may be used for each of the processing units, including those used for image processing, one of ordinary skill in the art would appreciate that the combination of Toma and Horhammer renders obvious processing circuitry of the vehicle/map generation device including the interpolation processing of Horhammer. See claim 21 for motivation to combine. 

In regard to claim 32, Toma in view of Horhammer discloses the three-dimensional map generation system according to claim 22. Toma in view of Horhammer further discloses, 
	comprising the measuring vehicle and a three-dimensional map generation device which communicates with the measuring vehicle [Toma ¶0408; three-dimensional data creation device 620, which is included, for example, in the above-described own vehicle 600. Toma Fig. 30. Toma ¶0419;  Three-dimensional data creation device 620A shown in FIG. 30 further includes detection region determiner 627, surrounding condition detector 628, and autonomous operation controller 629], wherein the processing circuitry comprises processing circuitry of the measuring vehicle and processing circuitry of the three-dimensional map generation device [Toma ¶0175, ¶0662, ¶0570-¶0571; three-dimensional information processing device according to the embodiments is implemented typically as a large-scale integration (LSI), which is an integrated circuit (IC). They may take the form of individual chips, or one or more or all of them may be encapsulated into a single chip], wherein the processing circuitry of the measuring vehicle determines the data lacking area and requests the second measured data [Toma ¶0394; Own vehicle 600 may identify occlusion region 604 on the basis of the sensor information of own vehicle 600. For example, own vehicle 600 identifies, as occlusion region 604, a region which is included in sensor detection range 602 of own vehicle 600, and three-dimensional data of which cannot be created. Toma ¶0301; client 2, which is a vehicle-mounted device, requires map information to use it for rendering a map such as a three-dimensional map, client 2 sends to the server a request for obtaining map data for map rendering (S311). Toma ¶0175, ¶0570-¶0571], and wherein the processing circuitry of the three-dimensional map generation device generates the interpolation data [Horhammer ¶0030-¶0032; system 100 is a computing/data processing system. Horhammer ¶0053, ¶0082-¶0088, ¶0092, ¶0116. Toma ¶0412; merger 626 merges first three-dimensional data 632 with second three-dimensional data 635, thereby creating three-dimensional data 636 having a higher density (S626). Toma Fig.30; three dimensional creation device includes the merger (626). Toma ¶0175, ¶0570-¶0571].
	As Horhammer discloses implementing the system via an existing computing device and Toma discloses that processing circuits of the own vehicle may be used for each of the processing units, including those used for image processing, one of ordinary skill in the art would appreciate that the combination of Toma and Horhammer renders obvious processing circuitry of the vehicle/map generation device including the interpolation processing of Horhammer . See claim 21 for motivation to combine. 

In regard to claim 34, this claim is drawn to a method corresponding to the system of claim 17 wherein claim 34 contains the same limitations as claim 17 and is therefore rejected for the same reasons. 

In regard to claim 35, this claim is drawn to a non-transitory computer readable medium storing a three- dimensional map generation program that implements the system of claim 17 wherein claim 34 contains the same limitations as claim 17 and is therefore rejected for the same reasons. Toma discloses the system can be implemented via a computer readable medium storing instructions in ¶0175.

Claim(s) 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toma et al. (US 2019/0189006) in view of Horhammer et al. (US 2018/0081995) in view of Frazzoli et al. (US 2018/0259968) (hereinafter Frazzoli).

In regard to claim 26, Toma in view of Horhammer discloses the three-dimensional map generation system according to claim 21. Neither Toma nor Horhammer explicitly disclose, wherein the processing circuitry generates the interpolation data using arc interpolation. However Frazzoli discloses, 
	wherein the processing circuitry generates the interpolation data using arc interpolation [¶0091-¶0093; a boundary in the 3-D space can be constructed by interpolating and extrapolating the sampled boundary points... area 1111 outside of the boundary is the unperceived world... boundary may be constructed using curves among foreground points instead of straight lines. Various algorithms (e.g., polynomial curve fitting, Bezier curves, etc.) can be applied for boundary construction...  2-D patches (e.g., flat or bendable) can be interpolated between points 1101, 1102, 1103 and 1110, and their union leads to a 2-D boundary]. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the system disclosed by Toma in view of Horhammer with the arc interpolation as disclosed by Frazzoli in order to more accurately approximate the sensor's perceived and unperceived areas [Frazzoli ¶0089-¶0098]. As disclosed by Frazzoli, instead of linear/straight line interpolation, curved ("arc") interpolation may be used and doing so better approximates the perceived world of the sensor. 

Claim(s) 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toma et al. (US 2019/0189006) (hereinafter Toma) in view of Horhammer et al. (US 2018/0081995) (hereinafter Horhammer) in view of Ma (US 2011/0246073) .

In regard to claim 27, Toma in view of Horhammer discloses the three-dimensional map generation system according to claim 21. Neither Toma nor Horhammer explicitly disclose, wherein the processing circuitry compares precision of the first measured data with precision of the second measured data, regards an area of measured data having low precision, as the defective area, and generates the interpolation data for the defective area. However Ma discloses, 
	wherein the processing circuitry compares precision of the first measured data with precision of the second measured data [¶0037; post processing analyzes each group of pixels in the output file that have LiDAR data to determine if their density is greater than a predetermined amount], regards an area of measured data having low precision, as the defective area, and generates the interpolation data for the defective area [¶0037; fewer than some threshold percentage of pixels in the search area that have LiDAR data, then it is assumed that a pixel was noise or some other anomaly and its LiDAR data is removed from the output data file. A cluster with a hole or a pixel that is missing LiDAR data in the output file can be filled with interpolation or some other statistical approximation technique. ¶0032].
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the system disclosed by Toma in view of Horhammer with the density comparison as disclosed by Ma in order to effectively identify regions for interpolation and smoothing in LIDAR data [Ma ¶0006, ¶0032, ¶0037]. 

Claim(s) 28 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toma et al. (US 2019/0189006) in view of Horhammer et al. (US 2018/0081995) in view of Nehmadi et al. (US 2012/0314037) (hereinafter Nehmadi) .

In regard to claim 28, Toma in view of Horhammer discloses the three-dimensional map generation system according to claim 21. Neither Toma nor Horhammer explicitly disclose, wherein the processing circuitry selects the defective area based on a ratio of precision of the first measured data to precision of the second measured data. However Nehmadi discloses, 
	wherein the processing circuitry selects the defective area based on a ratio of precision of the first measured data to precision of the second measured data [¶0117-¶0121; 1) locate relatively small surfaces (which might be not detected in the 3DLR image)... small surfaces will be set using a threshold value determined by the ratio between the resolution of the 3DLR module 4 and that of the RGB camera 1... interpolation that the system will perform in any area in the 3DLR image, for increasing the resolution of the 3DLR image...  segment whose dimensions are smaller than the determined threshold value, will be identified as “small surface” which may be missed by the 3DLR module 4.].
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the system disclosed by Toma in view of Horhammer with the ratio of precisions of the data as disclosed by Nehmadi in order to efficiently and effectively identify defective areas in 3D low resolution data, which when combined with a sensor fusion process generates a super-resolution image [Nehmadi ¶0037, ¶0114-¶0121, ¶0129-¶0133]. 

In regard to claim 30, Toma in view of Horhammer discloses the three-dimensional map generation system according to claim 29. Toma in view of Horhammer further discloses, 
	wherein the processing circuitry sets interim measured data to be located between the first measured data and the second measured data in the updated area, and generates the interpolation data which concatenates the first measured data and the interim measured data in the defective area [Horhammer ¶0075-¶0079; identifying the intersection of two point clouds... The two point clouds exist in the same multi-dimensional space.. resultant interpolated output data point represents an instance of intersection of the two point clouds. As the entire space-filling curve is traversed, other interpolated output data points are formed as well (e.g., at step 660 of FIG. 6), making up the entire intersection of the two point clouds. Horhammer ¶0047-¶0049].
	See claim 21 for motivation to combine. Neither Toma nor Horhammer explicitly disclose wherein the processing circuitry sets interim measured data to be located between the first measured data and the second measured data in the updated area, based on precision of the first measured data and precision of the second measured data. However Nehmadi discloses,
	wherein the processing circuitry sets interim measured data to be located between the first measured data and the second measured data in the updated area, based on precision of the first measured data and precision of the second measured data [¶0117-¶0121; 1) locate relatively small surfaces (which might be not detected in the 3DLR image)... small surfaces will be set using a threshold value determined by the ratio between the resolution of the 3DLR module 4 and that of the RGB camera 1... interpolation that the system will perform in any area in the 3DLR image, for increasing the resolution of the 3DLR image...  segment whose dimensions are smaller than the determined threshold value, will be identified as “small surface” which may be missed by the 3DLR module 4. ¶0126]. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the system disclosed by Toma in view of Horhammer with the determination of the  precisions of the data as disclosed by Nehmadi in order to efficiently and effectively identify defective areas in 3D low resolution data, which when combined with a sensor fusion process generates a super-resolution image [Nehmadi ¶0037, ¶0114-¶0121, ¶0129-¶0133]. 

Claim(s) 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toma et al. (US 2019/0189006) in view of Horhammer et al. (US 2018/0081995) in view of Grauer et al. (US 2016/0350601) (hereinafter Grauer).

In regard to claim 33, Toma in view of Horhammer discloses the three-dimensional map generation system according to claim 21. Neither Toma nor Horhammer explicitly disclose, comprising an input interface connected to an input device, wherein the processing circuitry acquires, as the defective area, an area selected out of the measurement area using the input device, via the input interface. However Grauer discloses,
	comprising an input interface connected to an input device, wherein the processing circuitry acquires, as the defective area, an area selected out of the measurement area using the input device, via the input interface [¶0029; a user may define an area occluded by an object, e.g., using any type of inputting method such as indicating the area on the windshield or using a GUI (graphical user interface) as part of display 120. ¶0047].
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the system disclosed by Toma in view of Horhammer with the input interface as disclosed by Grauer in order to allow a user to have improved control and customization over the processing and display of the data [Grauer ¶0028-¶0033, ¶0047].

Allowable Subject Matter
Claims 24 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA A VOLENTINE whose telephone number is (571)270-7261. The examiner can normally be reached Monday-Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Ustaris can be reached on (571)272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA A VOLENTINE/Primary Examiner, Art Unit 2483                                                                                                                                                                                                        July 29, 2022